852 F.2d 1288
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Tahir RAHEEM, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 88-1055.
United States Court of Appeals, Sixth Circuit.
Aug. 1, 1988.

Before MILBURN and BOGGS, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
The petitioner appeals pro se from the Tax Court's order dismissing his petition for review of a deficiency notice.  26 U.S.C. Sec. 6213.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
The petitioner's Tax Court petition was filed beyond the 90 day time period required by 26 U.S.C. Sec. 6213(a).  The Tax Court dismissed the petition as untimely.  Upon consideration, we agree with the conclusion of the Tax Court.


3
Accordingly, the order of the Tax Court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.